CRANDALL, Presiding Judge.
Movant, William Welch, pleaded guilty to stealing over one hundred-fifty dollars and second degree burglary. He was sentenced to concurrent seven year terms for each crime. Movant then filed a Rule 24.-035 motion alleging that his guilty plea was given involuntarily. He appeals from the denial of that motion without an evidentia-ry hearing. We affirm.
Movant argues, in his sole point on appeal, that the motion court erred in denying his motion without an evidentiary hearing because the record does not conclusively refute movant’s allegation that his guilty plea was given involuntarily. Movant was taking Dilaudin, a potent narcotic which was prescribed for his cancer, and contends the drug prevented him from fully comprehending the plea proceedings.
A movant is not entitled to an evidentia-ry hearing where the motion, files, and record of the case conclusively show that the defendant is not entitled to relief. Rule 24.035(g). The record of the guilty plea hearing conclusively refutes movant’s allegation. Movant testified that although he had used the drug Dilaudin that day, the drug did not interfere with his ability to understand the guilty plea proceedings. Further, movant coherently answered extensive questions by the trial judge relating to his understanding of his rights, his satisfaction with his attorney, and movant’s criminal culpability. The motion court was not clearly erroneous in denying movant’s Rule 24.035 motion without an evidentiary hearing.
The judgment of the motion court is affirmed.
CRIST and DOWD, JJ., concur.